UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-01403) Exact name of registrant as specified in charter:	Putnam Global Equity Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2014 Date of reporting period:	January 31, 2014 Item 1. Schedule of Investments: Putnam Global Equity Fund The fund's portfolio 1/31/14 (Unaudited) COMMON STOCKS (98.4%) (a) Shares Value Aerospace and defense (1.1%) Airbus Group NV (France) 62,708 $4,449,451 Northrop Grumman Corp. 47,600 5,500,180 Auto components (0.6%) Faurecia (France) (NON) 133,552 5,271,256 Automobiles (3.7%) Mazda Motor Corp. (Japan) (NON) 878,000 4,305,354 Nissan Motor Co., Ltd. (Japan) 946,300 8,196,883 Tesla Motors, Inc. (NON) (S) 31,000 5,623,710 Toyota Motor Corp. (Japan) 172,900 10,021,668 Yamaha Motor Co., Ltd. (Japan) 402,800 5,420,867 Beverages (0.8%) Britvic PLC (United Kingdom) 640,917 7,301,466 Biotechnology (1.0%) Celgene Corp. (NON) 59,600 9,055,028 Building products (1.2%) Fortune Brands Home & Security, Inc. 128,471 5,788,903 Masco Corp. 235,300 4,978,948 Capital markets (3.5%) Blackstone Group LP (The) 223,991 7,335,705 Carlyle Group LP (The) (Partnership shares) 185,000 6,439,850 Charles Schwab Corp. (The) 268,200 6,656,724 Morgan Stanley 381,700 11,263,967 Chemicals (3.5%) Airgas, Inc. 34,400 3,551,456 Monsanto Co. 124,800 13,297,440 Solvay SA (Belgium) 35,975 5,031,469 Tronox, Ltd. Class A 196,481 4,314,723 Wacker Chemie AG (Germany) 50,014 5,954,827 Commercial banks (9.0%) Ally Financial, Inc. (NON) 607 4,795,300 Banco Espirito Santo SA (Portugal) (NON) 6,208,096 9,461,327 Bankia SA (Spain) (NON) 2,924,434 5,080,107 Barclays PLC (United Kingdom) 3,361,895 15,060,025 Commerzbank AG (Germany) (NON) 278,520 4,742,452 Credicorp, Ltd. (Peru) 45,300 5,975,976 Erste Group Bank AG (Czech Republic) 198,637 7,234,683 Grupo Financiero Banorte SAB de CV (Mexico) 806,600 5,091,459 Metro Bank PLC (acquired 1/15/14, cost $2,776,744) (Private) (United Kingdom) (F) (RES) (NON) 130,448 2,648,375 Societe Generale SA (France) 74,340 4,219,039 UniCredit SpA (Italy) 1,283,981 9,662,911 Unione di Banche Italiane SCPA (Italy) 552,073 4,031,904 Zions Bancorp. 141,200 4,059,500 Commercial services and supplies (0.4%) Regus PLC (United Kingdom) 1,073,287 3,696,366 Communications equipment (0.8%) Alcatel-Lucent ADR (France) (NON) 1,756,500 6,938,175 Construction and engineering (0.5%) Mota-Engil Africa (Rights) (Portugal) (F)(NON) 687,645 347,785 Mota-Engil SGPS SA (Portugal) 687,645 4,339,429 Construction materials (1.1%) Buzzi Unicem SpA (Italy) 220,330 4,026,504 HeidelbergCement AG (Germany) 81,352 6,061,997 Consumer finance (0.7%) Credit Saison Co., Ltd. (Japan) 269,700 6,723,362 Containers and packaging (1.2%) MeadWestvaco Corp. 146,000 5,266,220 Sealed Air Corp. 188,300 5,873,077 Diversified financial services (3.4%) Bank of America Corp. 412,000 6,901,000 CME Group, Inc. 159,700 11,939,172 Eurazeo SA (France) 50,514 3,614,883 ING Groep NV GDR (Netherlands) (NON) 646,953 8,585,845 Diversified telecommunication services (0.4%) Koninklijke (Royal) KPN NV (Netherlands) (NON) 1,050,811 3,929,974 Electronic equipment, instruments, and components (0.7%) Hitachi, Ltd. (Japan) 856,000 6,635,529 Energy equipment and services (2.0%) Ezion Holdings, Ltd. (Singapore) 5,131,200 9,042,647 Halliburton Co. 104,400 5,116,644 Petrofac, Ltd. (United Kingdom) 190,789 3,622,516 Food and staples retail (0.4%) CP ALL PCL (Thailand) 3,254,900 3,870,186 Health-care equipment and supplies (0.8%) Olympus Corp. (Japan) (NON) 123,000 3,671,821 St. Jude Medical, Inc. 57,600 3,498,048 Health-care providers and services (2.0%) Capital Senior Living Corp. (NON) 196,253 4,409,805 Catamaran Corp. (NON) 198,300 9,641,346 Emeritus Corp. (NON) 202,358 4,461,994 Hotels, restaurants, and leisure (2.7%) Grand Korea Leisure Co., Ltd. (South Korea) 103,120 3,998,206 Penn National Gaming, Inc. (NON) 343,300 4,026,909 Thomas Cook Group PLC (United Kingdom) (NON) 3,421,022 10,117,241 TUI Travel PLC (United Kingdom) 863,159 6,036,196 Household durables (5.1%) Coway Co., Ltd. (South Korea) 84,359 5,469,720 Hovnanian Enterprises, Inc. Class A (NON) (S) 895,200 5,398,056 Panasonic Corp. (Japan) 395,600 4,584,422 Persimmon PLC (United Kingdom) 204,950 4,423,721 PulteGroup, Inc. 237,100 4,817,872 Sekisui House, Ltd. (Japan) 421,000 5,908,917 Standard Pacific Corp. (NON) 414,735 3,649,668 Taylor Morrison Home Corp. Class A (NON) 204,973 4,335,179 Taylor Wimpey PLC (United Kingdom) 2,184,265 4,028,777 Techtronic Industries Co. (Hong Kong) 1,579,500 4,079,056 Independent power producers and energy traders (0.5%) NRG Energy, Inc. 145,000 4,038,250 Industrial conglomerates (1.1%) Toshiba Corp. (Japan) 2,348,000 9,927,924 Insurance (4.9%) American International Group, Inc. 253,223 12,144,575 Assured Guaranty, Ltd. 170,200 3,599,730 Genworth Financial, Inc. Class A (NON) 443,900 6,547,525 Hartford Financial Services Group, Inc. (The) 239,600 7,966,700 Prudential PLC (United Kingdom) 353,242 7,130,923 Unipol Gruppo Finanzizrio SpA (Preference) (Italy) 1,443,094 7,360,907 Internet and catalog retail (1.0%) Bigfoot GmbH (acquired 8/2/13, cost $857,248) (Private) (Brazil) (F) (RES) (NON) 39 652,776 Groupon, Inc. (NON) 409,700 4,285,462 HomeAway, Inc. (NON) 73,500 3,003,210 Zalando AG (acquired 9/30/13, cost $1,479,680) (Private) (Germany) (F) (RES) (NON) 33 1,253,907 Internet software and services (5.3%) Facebook, Inc. Class A (NON) 295,800 18,508,206 Google, Inc. Class A (NON) 14,509 17,134,694 Telecity Group PLC (United Kingdom) 451,692 5,309,132 Yahoo!, Inc. (NON) 216,900 7,812,738 IT Services (2.2%) Computer Sciences Corp. 76,400 4,615,324 Visa, Inc. Class A 73,800 15,898,734 Leisure equipment and products (0.8%) Brunswick Corp. 108,500 4,498,410 Sega Sammy Holdings, Inc. (Japan) 135,400 3,261,421 Machinery (0.6%) Volvo AB Class B (Sweden) 420,894 5,576,457 Media (3.7%) Atresmedia Corporacion de Medios de Comunicacion SA (Spain) (NON) 569,640 10,717,411 CBS Corp. Class B (non-voting shares) 94,900 5,572,528 DISH Network Corp. Class A (NON) 151,900 8,564,122 Global Mediacom Tbk PT (Indonesia) 24,840,500 3,763,712 Numericable SAS (France) (NON) (S) 131,072 4,960,355 Multi-utilities (0.5%) Veolia Environnement (France) 301,207 4,736,732 Multiline retail (0.3%) Mitra Adiperkasa Tbk PT (Indonesia) 5,197,000 2,319,709 Oil, gas, and consumable fuels (6.3%) BG Group PLC (United Kingdom) 330,569 5,553,772 Cabot Oil & Gas Corp. 109,400 4,373,812 Energy Transfer Equity LP 112,400 4,689,328 EXCO Resources, Inc. (S) 650,800 3,338,604 Genel Energy PLC (United Kingdom) (NON) 371,244 5,999,126 Kodiak Oil & Gas Corp. (NON) 647,300 6,867,853 Marathon Oil Corp. 284,100 9,315,639 Origin Energy, Ltd. (Australia) 276,560 3,383,601 Royal Dutch Shell PLC Class A (United Kingdom) 395,776 13,670,180 Paper and forest products (0.4%) Norbord, Inc. (Canada) 121,500 3,406,909 Personal products (0.4%) Coty, Inc. Class A 253,100 3,414,319 Pharmaceuticals (5.8%) Astellas Pharma, Inc. (Japan) 191,600 11,998,207 AstraZeneca PLC (United Kingdom) 188,093 11,930,707 Bristol-Myers Squibb Co. 143,400 7,165,698 Jazz Pharmaceuticals PLC (NON) 25,800 3,912,828 Novartis AG (Switzerland) 58,547 4,636,491 Sanofi (France) 137,891 13,538,873 Professional services (0.4%) Experian PLC (United Kingdom) 230,230 3,936,138 Real estate investment trusts (REITs) (1.8%) Altisource Residential Corp. (Virgin Islands) 111,800 3,354,000 Gaming and Leisure Properties, Inc. (NON) 118,300 4,105,010 Hibernia REIT PLC (Ireland) (NON) 5,968,000 9,095,414 Real estate management and development (2.9%) BR Malls Participacoes SA (Brazil) 450,400 2,836,871 CBRE Group, Inc. Class A (NON) 169,000 4,485,260 Forestar Group, Inc. (NON) 226,018 4,520,360 Howard Hughes Corp. (The) (NON) 39,700 4,953,369 Iguatemi Empresa de Shopping Centers SA (Brazil) 404,541 3,359,371 RE/MAX Holdings, Inc. Class A (NON) 207,357 6,046,530 Semiconductors and semiconductor equipment (3.6%) Applied Materials, Inc. 333,200 5,604,424 Lam Research Corp. (NON) 107,800 5,455,758 Micron Technology, Inc. (NON) 460,600 10,612,224 Samsung Electronics Co., Ltd. (South Korea) 9,428 11,274,667 Software (1.0%) Electronic Arts, Inc. (NON) 199,900 5,277,360 Fidessa Group PLC (United Kingdom) 108,002 4,106,601 Specialty retail (3.3%) Home Depot, Inc. (The) 75,900 5,832,915 Industria de Diseno Textil (Inditex) SA (Spain) 57,998 8,659,162 Lowe's Cos., Inc. 135,200 6,258,408 Office Depot, Inc. (NON) 932,000 4,557,480 Sears Hometown and Outlet Stores, Inc. (NON) 98,500 2,067,515 Tile Shop Holdings, Inc. (NON) (S) 209,582 2,961,394 Thrifts and mortgage finance (0.8%) Radian Group, Inc. 508,000 7,559,040 Tobacco (2.4%) Japan Tobacco, Inc. (Japan) 393,900 12,325,519 Philip Morris International, Inc. 126,000 9,845,640 Trading companies and distributors (0.6%) Mitsubishi Corp. (Japan) 281,600 5,245,031 Wireless telecommunication services (1.2%) SoftBank Corp. (Japan) 78,600 5,818,262 Vodafone Group PLC ADR (United Kingdom) 145,900 5,407,051 Total common stocks (cost $784,331,568) U.S. TREASURY OBLIGATIONS (0.0%) (a) Principal amount Value U.S. Treasury Inflation Protected Securities 1 3/8s, January 15, 2020 (i) $121,807 $133,331 U.S. Treasury Notes 2s, February 15, 2013, (i) 128,000 123,214 1s, May 31, 2018 (i) 113,000 111,853 Total U.S. treasury Obligations (cost $368,398) SHORT-TERM INVESTMENTS (3.0%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.15% (d) 18,374,778 $18,374,778 Putnam Short Term Investment Fund 0.07% (AFF) 8,095,100 8,095,100 SSgA Prime Money Market Fund zero % (P) 120,000 120,000 U.S. Treasury Bills with an effective yield of 0.13%, December 11, 2014 (SEGSF) $170,000 169,875 U.S. Treasury Bills with effective yields ranging from 0.09% to 0.12%, November 13, 2014 (SEGSF) 569,000 568,664 U.S. Treasury Bills with an effective yield of 0.11%, October 16, 2014 (SEGSF) 100,000 99,956 U.S. Treasury Bills with an effective yield of 0.10%, May 29, 2014 (SEGSF) 150,000 149,984 U.S. Treasury Bills with an effective yield of 0.10%, April 3, 2014 11,000 11,000 Total short-term investments (cost $27,589,063) TOTAL INVESTMENTS Total investments (cost $812,289,029) (b) FORWARD CURRENCY CONTRACTS at 1/31/14 (aggregate face value $233,766,947) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC British Pound Sell 3/19/14 $10,127,596 $10,106,359 $(21,237) Hong Kong Dollar Buy 2/19/14 7,232,347 7,244,160 (11,813) Japanese Yen Sell 2/19/14 9,197,413 9,311,432 114,019 Norwegian Krone Sell 3/19/14 5,243,775 5,387,534 143,759 Singapore Dollar Sell 2/19/14 2,621,981 2,693,855 71,874 Swedish Krona Buy 3/19/14 1,940,876 1,946,258 (5,382) Swiss Franc Buy 3/19/14 10,613,585 10,607,941 5,644 Citibank, N.A. Australian Dollar Buy 4/16/14 4,370,795 4,462,635 (91,840) Canadian Dollar Buy 4/16/14 831,360 867,714 (36,354) Danish Krone Buy 3/19/14 3,117,249 3,133,511 (16,262) Euro Sell 3/19/14 14,806,779 15,008,184 201,405 Japanese Yen Sell 2/19/14 2,177,424 2,353,440 176,016 Credit Suisse International Australian Dollar Buy 4/16/14 5,772,477 5,893,703 (121,226) Canadian Dollar Buy 4/16/14 3,477,552 3,628,082 (150,530) Swiss Franc Buy 3/19/14 12,179,462 12,189,119 (9,657) Deutsche Bank AG British Pound Sell 3/19/14 4,069,641 4,043,597 (26,044) Canadian Dollar Buy 4/16/14 1,930,190 2,014,105 (83,915) Euro Sell 3/19/14 19,477,933 19,715,423 237,490 Goldman Sachs International Australian Dollar Buy 4/16/14 850,695 868,550 (17,855) HSBC Bank USA, National Association British Pound Sell 3/19/14 7,741,095 7,610,960 (130,135) JPMorgan Chase Bank N.A. British Pound Buy 3/19/14 4,754,762 4,722,981 31,781 British Pound Sell 3/19/14 4,754,762 4,738,019 (16,743) Canadian Dollar Buy 4/16/14 1,527,283 1,593,107 (65,824) Norwegian Krone Sell 3/19/14 4,704,773 4,834,142 129,369 Swedish Krona Buy 3/19/14 1,618,075 1,622,988 (4,913) State Street Bank and Trust Co. Canadian Dollar Buy 4/16/14 2,588,198 2,700,592 (112,394) Euro Sell 3/19/14 21,172,329 21,261,358 89,029 Israeli Shekel Buy 4/16/14 2,338,040 2,347,750 (9,710) Japanese Yen Sell 2/19/14 11,095,232 10,921,315 (173,917) Norwegian Krone Sell 3/19/14 2,933,457 3,012,052 78,595 Swedish Krona Buy 3/19/14 2,256,233 2,256,650 (417) UBS AG British Pound Sell 3/19/14 10,602,859 10,557,065 (45,794) Canadian Dollar Buy 4/16/14 719,586 750,873 (31,287) Norwegian Krone Buy 3/19/14 15,994,028 16,424,615 (430,587) Swiss Franc Buy 3/19/14 8,201,105 8,091,605 109,500 WestPac Banking Corp. British Pound Sell 3/19/14 6,754,415 6,719,993 (34,422) Canadian Dollar Buy 4/16/14 2,036,945 2,125,280 (88,335) Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from November 1, 2013 through January 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $913,126,219. (b) The aggregate identified cost on a tax basis is $813,193,117, resulting in gross unrealized appreciation and depreciation of $147,357,736 and $33,763,605, respectively, or net unrealized appreciation of $113,594,131. (NON) Non-income-producing security. (RES) Security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $4,555,058, or 0.5% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $13,240,517 $90,406,167 $95,551,584 $2,063 $8,095,100 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $17,640,944. Certain of these securities were sold prior to the close of the reporting period. The fund received cash collateral of $18,374,778, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (F) Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (i) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $1,077,796 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY ⌂ Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 48.3% United Kingdom 13.2 Japan 11.5 France 5.3 Italy 2.8 Spain 2.7 South Korea 2.3 Germany 2.0 Portugal 1.6 Netherlands 1.4 Ireland 1.0 Singapore 1.0 Czech Republic 0.8 Brazil 0.8 Indonesia 0.7 Peru 0.7 Sweden 0.6 Mexico 0.6 Belgium 0.6 Switzerland 0.5 Other 1.6 Total 100.0% ⌂ Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $1,079,142 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $406,790. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks *: Consumer discretionary $190,996,892 $— $1,906,683 Consumer staples 36,757,130 — — Energy 74,973,722 — — Financials 239,145,476 4,795,300 2,648,375 Health care 87,920,846 — — Industrials 53,438,827 — 347,785 Information technology 125,183,566 — — Materials 56,784,622 — — Telecommunication services 15,155,287 — — Utilities 8,774,982 — — Total common stocks U.S. treasury obligations — 368,398 — Short-term investments 8,215,100 19,374,257 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(348,112) $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $1,388,481 $1,736,593 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount) For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Global Equity Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: March 28, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: March 28, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: March 28, 2014
